--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.9
 
TWINLAB CONSOLIDATION CORPORATION


RESTRICTED STOCK PURCHASE AGREEMENT
 
THIS RESTRICTED STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as
of November 4, 2013, by and between Twinlab Consolidation Corporation, a
Delaware corporation (the “Company”), and Thomas Tolworthy (“Recipient”).
 
 
W I T N E S S E T H
 
WHEREAS, the Company regards Recipient as a valuable contributor to the Company
and has determined that it would be in the best interest of the Company and its
stockholders to sell the Stock (as defined below) provided for in this Agreement
to Recipient as an incentive for continued service with the Company and
increased achievements in the future by Recipient;
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties to this Agreement hereby agree as follows:
 
A G R E E M E N T
 
1. Restricted Stock Purchase.
 
(a) Contemporaneously with the execution of this Agreement, the Company will
issue and sell to Recipient 104,000,000 shares of Common Stock, with a par value
of $0.0001 per share, of the Company (the “Stock”) for a consideration of
$0.0001 per share (the “Purchase Price”).  Payment for the Stock in the amount
of the Purchase Price multiplied by the number of shares issued hereunder shall
be made to the Company upon execution of this Agreement.  Such payment shall be
made in the form of a combination of cash, check or wire transfer of immediately
available funds.  Stock certificates evidencing the Stock will be retained by
the Company, accompanied by blank stock powers executed by Recipient, for the
period during which the Stock constitutes Restricted Stock (as defined below)
pursuant to the terms of Sections 2, 3 and 4 hereof.
 
(b) All shares of Stock issued hereunder shall be deemed issued to Recipient as
fully paid and nonassessable shares, and Recipient shall have all rights of a
stockholder with respect thereto, including the right to vote, receive dividends
(including stock dividends), participate in stock splits or other
recapitalizations, and exchange such shares in a merger, consolidation or other
reorganization.  The term “Stock,” in addition to the shares purchased pursuant
to this Agreement, also refers to all securities received in replacement of the
Stock, as a stock dividend or as a result of any stock split, recapitalization,
merger, reorganization, exchange or the like, and all new, substituted or
additional securities or other properties to which Recipient is entitled by
reason of Recipient’s ownership of the Stock.
 

 
1

--------------------------------------------------------------------------------

 



 
2. Restrictions.
 
(a) No Stock issued to the Recipient hereunder shall be sold, transferred by
gift, pledged, hypothecated, or otherwise transferred or disposed of by the
Recipient prior to the date when the Recipient shall become vested in such Stock
pursuant to Section 3 or 4 hereof, and such Stock shall constitute “Restricted
Stock” until such date.  Any attempt to transfer Stock in violation of this
Section 2 shall be null and void and shall be disregarded by the Company.
 
(b) In addition, Restricted Stock shall be subject to a repurchase option in
favor of the Company (the “Repurchase Option”).  The Repurchase Option shall be
subject to the following terms and conditions:
 
(i) In the event of the voluntary or involuntary termination of Recipient as an
employee of the Company for any reason, with or without cause (including death
or disability), the Company shall, upon the date of such termination, have an
irrevocable, exclusive option for a period of ninety (90) days from such date to
repurchase all or any portion of the Restricted Stock from Recipient or any
person receiving the Restricted Stock by operation of law or other involuntary
transfer, at the Purchase Price for the Restricted Stock.  The Repurchase Option
may be assigned by the Company to any third person or entity.


(ii) The Repurchase Option shall be exercised by written notice by the Company
or its assignee to Recipient or his or her executor and, at the Company’s or its
assignee’s option, by delivery to the Recipient or his or her executor, with
such notice, of (A) a check in the amount of the Purchase Price for the
Restricted Stock being repurchased, (B) in the event that Recipient is indebted
to the Company or its assignee, by cancellation by the Company or its assignee
of an amount of such indebtedness equal to the Purchase Price for the Restricted
Stock being repurchased, or (C) by a combination of (A) and (B) so that the
combined payment and cancellation of indebtedness equals such Purchase
Price.  Upon delivery by the Company or its assignee of such notice and payment
of the Purchase Price, the Company or its assignee shall become the legal and
beneficial owner of the Restricted Stock being repurchased and all rights and
interest therein or related thereto, and the Company shall have the right to
transfer to its or its assignee’s own name the number of shares of Restricted
Stock being repurchased by the Company or its assignee, without further action
by Recipient.
 
(c) For purposes of facilitating the enforcement of the provisions of this
Section 2, Recipient agrees, immediately upon receipt of the certificate(s) for
the Stock, to deliver such certificate(s), together with an Assignment Separate
from Certificate, in substantially the form of that attached hereto as
Exhibit A, executed in blank by Recipient and Recipient’s spouse (if required
for transfer) with respect to each such stock certificate, to the Secretary or
Assistant Secretary of the Company, or their designee, to hold in escrow for so
long as such Stock remains Restricted Stock, with the authority to take all such
actions and to effectuate all such transfers and/or releases as may be necessary
or appropriate to accomplish the objectives of this Agreement in accordance with
the terms hereof.  Recipient hereby acknowledges that the appointment of the
Secretary or Assistant Secretary of the Company (or their designee) as the
escrow holder hereunder with the stated authorities is a material inducement to
the Company to make this Agreement and that such appointment is coupled with an
interest and is accordingly irrevocable.  Recipient agrees that such escrow
holder shall not be liable to any party hereto (or to any other party) for any
actions or omissions unless such escrow holder is grossly negligent relative
thereto.  The escrow holder may rely upon any letter, notice or other document
executed by any signature purported to be genuine and may resign at any time.

 
2

--------------------------------------------------------------------------------

 



 
 
(d) Recipient may not sell, assign, pledge, or in any manner transfer any of the
Stock or any right or interest therein, whether voluntarily or by operation of
law, or by gift or otherwise, except by a transfer which meets the requirements
hereinafter set forth in this Section 2(d):
(i)           If Recipient receives from anyone a bona fide offer acceptable to
Recipient to purchase any of the Stock, then Recipient shall first give written
notice thereof to the Company.  The notice shall name the proposed transferee
and state the number of shares to be transferred, the price per share and all
other terms and conditions of the offer.
 
(ii)           For fifteen (15) days following receipt of such notice, the
Company or its assigns shall have the option to purchase all or any lesser part
of the shares specified in the notice at the price and upon the terms set forth
in such bona fide offer.  In the event the Company elects to purchase all or any
of the shares, it shall give written notice to Recipient of its election and
settlement for said shares shall be made as provided below in subparagraph
(iii).
 
(iii)           In the event the Company elects to acquire any of the shares of
Stock as specified in Recipient’s notice, the Secretary of the Company shall so
notify Recipient and settlement thereof shall be made in cash within thirty (30)
days after the Secretary of the Company receives Recipient’s notice; provided
that if the terms of payment set forth in Recipient’s notice were other than
cash against delivery, the Company shall pay for said shares on the same terms
and conditions set forth in Recipient’s notice.
 
(iv)           In the event the Company does not elect to acquire all of the
shares specified in Recipient’s notice, Recipient may, within the sixty (60) day
period following the expiration of the option rights granted to the Company in
this Section 2(d), sell to the proposed transferee specified in Recipient’s
notice the shares specified in Recipient’s notice which were not acquired by the
Company in accordance with the provisions of subparagraph (iii) of this Section
2(d), provided that said sale shall not be on terms and conditions more
favorable to the purchaser than those contained in the bona fide offer set forth
in Recipient’s notice.  All shares so sold by Recipient shall continue to be
subject to the provisions of this Section 2(d) in the same manner as before said
transfer.
 
(v)           Recipient’s transfer of any or all shares of Stock held either
during Recipient’s lifetime or on death by will or intestacy to Recipient’s
immediate family or a trust for the sole benefit of Recipient and/or his or her
immediate family shall be exempt from the provisions of subparagraphs (i)
through (iv) of this Section 2(d).  “Immediate family” as used herein shall mean
spouse, lineal descendent, father, mother, brother, or sister of Recipient.
 
(vi)           The provisions of this Section 2(d) may be waived with respect to
any transfer by the Company.
 
(vii)           Any sale or transfer, or purported sale or transfer, of shares
of Stock shall be null and void unless the terms, conditions, and provisions of
this Section 2(d) are strictly observed and followed.

 
3

--------------------------------------------------------------------------------

 



 
 
(viii)           The foregoing right of first refusal contained in this
Section 2(d) shall terminate upon the date securities of the Company are first
offered to the public pursuant to a registration statement filed with, and
declared effective by, the Securities and Exchange Commission under the
Securities Act of 1933, as amended.
 
(ix)           The certificates representing the Stock shall bear on their face
the following legend so long as the foregoing right of first refusal remains in
effect:


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST
REFUSAL IN FAVOR OF THE COMPANY, PURSUANT TO THE TERMS OF THAT CERTAIN
RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE NAMED
STOCKHOLDER.  THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.
 
3. Vesting.  For purposes of this Agreement, the term “vest” shall mean with
respect to any share of the Stock that such share is no longer Restricted Stock
subject to the restrictions on transfer set forth in Sections 2(a) through 2(c)
and that such share is released from the Repurchase Option.  If Recipient would
become vested in any fraction of a share of Stock on any date, such fractional
share shall not vest and shall remain Restricted Stock until Recipient becomes
vested in the entire share.  The shares of Stock subject to this Agreement
shall, subject to Recipient’s continued status as an employee of the Company,
vest as follows:
 
(a) one-half (1/2) of the shares of Stock subject to this Agreement shall vest
on the date of this Agreement; and
 
(b) the remaining one-half (1/2) of the shares of Stock subject to this
Agreement shall vest in twenty four (24) equal monthly installments commencing
on the one (1) month anniversary of the date of this Agreement and continuing
monthly thereafter until all Shares have become fully vested.
 
4. Corporate Transaction.
 
(a) For purposes of this Agreement, a “Corporate Transaction” shall include any
of the following transactions to which the Company is a party:
 
(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;
 
(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company;
 

 
4

--------------------------------------------------------------------------------

 



 
(iii) the complete liquidation or dissolution of the Company;
 
(iv) any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger, but excluding any such transaction or
series of related transactions that the Company’s Board of Directors determines
shall not be a Corporate Transaction; or
 
(v) acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Securities Exchange Act of 1934, as amended) of securities possessing
more than fifty percent (50%) of the total combined voting power of the
Company’s outstanding securities but excluding (1) any bona fide financing
transaction consummated primarily for capital raising purposes and (2) any such
transaction or series of related transactions that the Company’s Board of
Directors determines shall not be a Corporate Transaction.
 
(b) In the event of any Corporate Transaction, the shares of Stock which
constitute Restricted Stock, immediately prior to the effective date of such
Corporate Transaction, shall, immediately prior to the specified effective date
of the Corporate Transaction, vest and thereby be released from the Repurchase
Option.
 
(c) Notwithstanding anything herein to the contrary, this Section 4 shall not in
any way affect the right of the Company to adjust, reclassify, reorganize or
otherwise make changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.
 
(d) In the event that any of the benefits provided for in this Agreement
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code and would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code (the “Excise Tax”), then such benefits shall
be either (a) provided in full, or (b) provided as to such lesser extent which
would result in no portion of such benefit being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Recipient on an after-tax basis of the greatest amount of benefits
notwithstanding that all or some portion of such benefits may be subject to the
Excise Tax.  Unless the Company and Recipient otherwise agree in writing, any
determination required under this paragraph shall be made by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon all parties.  For purposes of making the
calculations required by this section, the Accountants may make reasonable
assumptions concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Internal Revenue Code.  The Company and Recipient shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this section.  The Company shall
bear all costs of the Accountants in connection with any calculations
contemplated by this section.
 

 
5

--------------------------------------------------------------------------------

 



 
5. Tax Matters.
 
(a) Recipient hereby represents that he or she understands (a) the contents and
requirements of a timely election made pursuant to Section 83(b) of the Internal
Revenue Code or similar provision of state law (collectively, an “83(b)
Election”), (b) the application of Section 83(b) to the purchase of Stock by
Recipient pursuant to this Agreement, (c) the nature of the election to be made
by Recipient under Section 83(b) and (d) the effect and requirements of the
83(b) Election under relevant state and local tax laws.  Recipient further
represents that he or she intends to file an election pursuant to Section 83(b),
the form of which Election is attached hereto as Exhibit B, with the Internal
Revenue Service within thirty (30) days following purchase of the Stock
hereunder, and a copy of such election with his or her federal tax return for
the calendar year in which the date of this Agreement falls.  Recipient
covenants to inform the Company of any change in Recipient’s state of
residency.  Recipient shall provide the Company with a copy of any timely 83(b)
Election.  If Recipient makes a timely 83(b) Election, Recipient shall
immediately pay the Company the amount necessary to satisfy any applicable
federal, state, and local income and employment tax withholding
requirements.  If Recipient does not make a timely 83(b) Election, Recipient
shall, either at the time that the restrictions lapse under this Agreement or at
the time withholding is otherwise required by any applicable law, pay the
Company the amount necessary to satisfy any applicable federal, state, and local
income and employment tax withholding requirements.
 
(b) Recipient acknowledges that in the absence of a public market for the
Company’s Common Stock, there is significant difficulty and uncertainty in
determining the fair market value of the Stock purchased by Recipient
hereunder.  Recipient understands that the Company can give no assurances that
the Purchase Price is in fact the fair market value of the Stock and that it is
possible that, with the benefit of hindsight, the Internal Revenue Service could
successfully assert that the value of the Stock on the date of purchase is
greater than the Purchase Price.  If the Internal Revenue Service were to
succeed in a tax determination that the Stock had value greater than the
Purchase Price, Recipient would be deemed to have received ordinary income on
the date of purchase in an amount equal to the additional value.  Except for the
Company’s withholding obligations, Recipient assumes sole responsibility for any
taxes, interest or penalties arising from such potential income, and the Company
would have no obligation to reimburse or otherwise compensate Recipient for the
same.  Recipient agrees to reimburse the Company for any payments made by the
Company in respect of such withholding obligations attributable to Recipient’s
taxes, to amend any tax returns filed by Recipient to reflect any such income
and to pay all taxes attributable to such amended returns.  Recipient
understands that the Company may derive a benefit from such a tax determination
by the Internal Revenue Service by way of an increase in its deduction for
compensation paid.
 
6. Additional Securities.  Any securities received as the result of ownership of
Restricted Stock (hereinafter called “Additional Securities”), including,
without limitation, warrants, options and securities received as a stock
dividend or stock split, or as a result of a recapitalization or reorganization,
shall be retained by the Company in the same manner and subject to the same
conditions as the Restricted Stock with respect to which they were
issued.  Recipient shall be entitled to direct the Company to exercise any
warrant or option received as Additional Securities upon supplying the funds
necessary to do so, in which event the securities so purchased shall constitute
Additional Securities, but the Recipient may not direct the Company to sell any
such warrant or option.  If Additional Securities consist of a convertible
security, Recipient may exercise any conversion right, and any securities so
acquired shall be deemed Additional Securities.  Additional Securities shall be
subject to the provisions of Sections 2, 3 and 4 above in the same manner as the
Restricted Stock.
 

 
6

--------------------------------------------------------------------------------

 



 
7. Investment Representations.
 
(a) This Agreement is made in reliance upon the Recipient’s representation to
the Company, which by its acceptance hereof the Recipient hereby confirms, that
the shares of Stock to be received by him or her will be acquired for investment
for his or her own account, not as a nominee or agent, and not with a view to
the sale or distribution of any part thereof, and that he or she has no present
intention of selling, granting participation in, or otherwise distributing the
same, but subject nevertheless to any requirement of law that the disposition of
his or her property shall at all times be within his or her control.
 
(b) The Recipient understands that the Stock is not registered under the
Securities Act of 1933, as amended (the “1933 Act”), on the basis that the sale
provided for in this Agreement and the issuance of securities hereunder is
exempt from registration under the 1933 Act pursuant to Section 4(a)(2) thereof,
and that the Company’s reliance on such exemption is predicated on the
Recipient’s representations set forth herein.  The Recipient realizes that the
basis for the exemption may not be present if, notwithstanding such
representations, the Recipient has in mind merely acquiring shares of the Stock
for a fixed or determinable period in the future, or for a market rise, or for
sale if the market does not rise.  The Recipient does not have any such
intention.
 
(c) The Recipient understands that the Stock may not be sold, transferred, or
otherwise disposed of without registration under the 1933 Act or an exemption
therefrom, and that in the absence of an effective registration statement
covering the Stock or an available exemption from registration under the 1933
Act, the Stock must be held indefinitely.  In particular, the Recipient is aware
that the Stock may not be sold pursuant to Rule 144 or Rule 701 promulgated
under the 1933 Act unless all of the conditions of the applicable Rules are
met.  Among the conditions for use of Rule 144 is the availability of current
information to the public about the Company.  Such information is not now
available, and the Company has no present plans to make such information
available.  The Recipient represents that, in the absence of an effective
registration statement covering the Stock, it will sell, transfer, or otherwise
dispose of the Stock only in a manner consistent with its representations set
forth herein and then only in accordance with the provisions of Section 7(d)
hereof.
 
(d) The Recipient agrees that in no event will it make a transfer or disposition
of any of the Stock (other than pursuant to an effective registration statement
under the 1933 Act), unless and until (i) the Recipient shall have notified the
Company of the proposed disposition and shall have furnished the Company with a
statement of the circumstances surrounding the disposition, and (ii) if
requested by the Company, at the expense of the Recipient or transferee, the
Recipient shall have furnished to the Company either (A) an opinion of counsel,
reasonably satisfactory to the Company, to the effect that such transfer may be
made without registration under the 1933 Act or (B) a “no action” letter from
the Securities and Exchange Commission to the effect that the transfer of such
securities without registration will not result in a recommendation by the staff
of the Securities and Exchange Commission that action be taken with respect
thereto.  The Company will not require such a legal opinion or “no action”
letter in any transaction in compliance with Rule 144.
 

 
7

--------------------------------------------------------------------------------

 



 
8. Legends; Stop Transfer.
 
(a) All certificates for shares of the Stock shall bear substantially the
following legends:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION
THEREOF.  THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE NAMED
STOCKHOLDER.  THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.
 
(b) In addition, the Company shall make a notation regarding the restrictions on
transfer of the Stock in its stockbooks, and shares of the Stock shall be
transferred on the books of the Company only if transferred or sold pursuant to
an effective registration statement under the 1933 Act covering such shares or
pursuant to and in compliance with the provisions of Section 7(d) hereof.
 
9. NO EFFECT ON TERMS OF EMPLOYMENT.  THIS AGREEMENT SHALL NOT CONFER UPON
RECIPIENT ANY RIGHT WITH RESPECT TO CONTINUATION OF RECIPIENT’S EMPLOYMENT WITH
THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH THE RIGHT OF RECIPIENT OR
THE COMPANY TO TERMINATE RECIPIENT’S EMPLOYMENT WITH THE COMPANY AT ANY TIME FOR
ANY REASON WITH OR WITHOUT CAUSE OR CHANGE THE TERMS OF EMPLOYMENT OF RECIPIENT.
 
10. “Market Stand-Off” Agreement.
 
(a) Agreement.  Recipient hereby agrees that he or she will not, directly or
indirectly, without the prior written consent of the Company and the lead
underwriter of any public offering of the Common Stock or other securities of
the Company (the “Lead Underwriter”), during the period commencing on the date
of the final prospectus relating to the initial public offering by the Company
and ending on the date specified by the Company and the Lead Underwriter (such
period not to exceed one hundred eighty (180) days) (i) lend, offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock (whether such shares or any such securities are then owned by the
Recipient or are thereafter acquired), or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise; provided, however, that if
and to the extent that Rule 2711(f)(4) of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) would apply to a FINRA member publishing or otherwise
distributing a research report, or making a public appearance, concerning the
Company, if (1) during the last 17 days of such 180-day period, the Company
releases earnings results or announces material news or a material event or (2)
prior to the expiration of such 180-day period, the Company announces that it
will release earnings results during the 15-day period following the last day of
the initial 180-day period, then in each case such 180-day period will be
automatically extended until the expiration of the 18-day period beginning on
the date of release of the earnings results or the announcement of the material
news or material event, as applicable, unless the Lead Underwriter waives, in
writing, such extension.  The foregoing provisions of this Section 10 shall not
apply to the sale of any shares to an underwriter pursuant to an underwriting
agreement.
 

 
8

--------------------------------------------------------------------------------

 



 
(b) Underwriters’ Rights.  The underwriters in connection with the initial
public offering by the Company are intended third party beneficiaries of this
Section 10 and shall have the right, power and authority to enforce the
provisions hereof as though they were a party hereto; further, Recipient hereby
agrees to enter into written agreement with such underwriters containing terms
substantially equivalent to the terms of this Section 10, and Recipient hereby
agrees that such underwriters shall be entitled to require Recipient to enter
into such a written agreement.
 
(c) Stop Transfer Instructions.  In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to the Registrable
Securities of Recipient (and the shares or securities of every other person
subject to the foregoing restriction) until the end of such period.
 
(d) Permitted Transfers.  Notwithstanding the foregoing, Section 10(a) hereof
shall not prohibit Recipient from:
 
(i) transferring any shares of Common Stock or securities convertible into or
exchangeable or exercisable for the Company’s Common Stock to the extent such
transfer is not otherwise prohibited by this Agreement, either during
Recipient’s lifetime or on death by will or intestacy to Recipient’s immediate
family or to a trust the beneficiaries of which are exclusively Recipient and/or
a member or members of Recipient’s immediate family; provided, however, that
prior to any such transfer, each transferee shall execute an agreement pursuant
to which each transferee shall agree to receive and hold such securities subject
to the provisions of this Section 10.  For the purposes of this paragraph, the
term “immediate family” shall mean spouse, lineal descendant, father, mother,
brother or sister of the transferor; or
 
(ii) making a transfer of any Common Stock that was listed on a national stock
exchange, actively traded over-the-counter or traded on the NASDAQ Global Market
at the time it was acquired by Recipient or was acquired by Recipient pursuant
to Rule 144A of the Act, including any shares acquired in any public offering by
the Company.
 
(e) No Amendment Without Consent of Lead Underwriter.  During the period from
identification as a Lead Underwriter in connection with any public offering of
the Company’s Common Stock until the earlier of (i) the expiration of the market
stand-off period specified in Section 10(a) hereof in connection with such
offering or (ii) the abandonment of such offering by the Company and the Lead
Underwriter, the provisions of this Section 10 may not be amended or waived
except with the consent of the Lead Underwriter.
 
11. Governing Law.  This agreement is to be construed in accordance with and
governed by the internal laws of the State of Delaware without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the parties.
 
12. Notice.  Any notice required to be given under the terms of this Agreement
shall be addressed to the Company in care of its Secretary at the office of the
Company at 632 Broadway, Suite 201, New York, NY 10012, and any notice to be
given to Recipient shall be addressed to him or her at the address given by
Recipient beneath his or her signature to this Agreement, or such other address
as either party to this Agreement may hereafter designate in writing to the
other.  Any such notice shall be deemed to have been duly given when enclosed in
a properly sealed envelope or wrapper addressed as aforesaid, registered or
certified and deposited (postage or registration or certification fee prepaid)
in a post office or branch post office regularly maintained by the United
States.
 

 
9

--------------------------------------------------------------------------------

 



 
13. Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company.  Where the context permits,
“Recipient” as used in this Agreement shall include Recipient’s executor,
administrator or other legal representative or the person or persons to whom
Recipient’s rights pass by will or the applicable laws of descent and
distribution.
 
14. Spousal Consent.  Recipient shall cause his or her spouse to execute a
Consent of Spouse in substantially the form of that attached hereto as Exhibit C
concurrently with the execution of this Agreement or, if later, at the time
Recipient becomes married.
 
[Remainder of Page Left Intentionally Blank]
 

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Restricted Stock
Purchase Agreement as of the date first above written.
 


 
THE COMPANY:


Twinlab Consolidation Corporation




By:       /S/ Rich Neuwirth             
Name:  Rich Neuwirth
Title:    Secretary and Chief Legal Officer


Address:        632 Broadway, Suite 201
New York, NY 10012


RECIPIENT:




By:       /S/ Thomas Tolworthy          
Name:  Thomas Tolworthy


Address:        4 Avenue at Port Imperial
Apt. 4205
West New York, New Jersey 07093


 

 
11

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
 
FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Purchase
Agreement between the undersigned (“Recipient”) and Twinlab Consolidation
Corporation dated November 4, 2013 (the “Agreement”), Recipient hereby sells,
assigns and transfers unto _______________ _________________ (_________) shares
of Common Stock of Twinlab Consolidation Corporation standing in Recipient’s
name on the books of said corporation represented by Certificate No. ____
herewith and does hereby irrevocably constitute and appoint
______________________________ to transfer said stock on the books of the
within-named corporation with full power of substitution in the premises.  THIS
ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND THE EXHIBITS
THERETO.
 


 


 
Dated:  ________________,
20___                                                                By:                                                        
 


 
Instruction:  Please do not fill in any blanks other than the signature
line.  The purpose of this assignment is to enable the Company to exercise its
repurchase option set forth in the Agreement without requiring additional
signatures on the part of Recipient.
 

 
12

--------------------------------------------------------------------------------

 

EXHIBIT B
 


 
ELECTION UNDER SECTION 83(B) OF THE
 
INTERNAL REVENUE CODE OF 1986, AS AMENDED
 
 
The undersigned taxpayer hereby elects, pursuant to the Internal Revenue Code,
as amended, to include in gross income for 2013 the amount of any compensation
taxable in connection with the taxpayer’s receipt of the property described
below:
 
1. The name, address, taxpayer identification number and taxable year of the
undersigned are:
 
TAXPAYER’S NAME:  Thomas Tolworthy
 
TAXPAYER’S SOCIAL SECURITY NO.:   _________________________
 
TAXABLE YEAR:  Calendar Year 2013
 
ADDRESS:                      4 Avenue at Port Imperial, Apt. 4205
West New York, New Jersey 07093
 
2. The property which is the subject of this election is:  104,000,000 shares of
Common Stock (the “Shares”) of Twinlab Consolidation Corporation, a Delaware
corporation (the “Company”).
 
3. The Shares were transferred to the undersigned on November 4, 2013.
 
4. The Shares are subject to the following restriction:  Upon a termination of
the undersigned’s employment with the Company, the Company has the right to
repurchase unvested Shares, which right of repurchase lapses over time.
 
5. The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is:  $0.00004332 per Share x 104,000,000 Shares = $4,504.95.
 
6. The undersigned contributed $0.0001 per Share x 104,000,000 Shares for the
Shares transferred or a total of $10,400.00.  The undersigned has submitted a
copy of this statement to the Company.
 
The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The undersigned taxpayer is the person performing the
services in connection with the transfer of said property.
 
The undersigned will file this election with the Internal Revenue Service office
in which he or she files his or her annual income tax return not later than 30
days after the date of transfer of the property.  A copy of the election also
will be furnished to the person for whom the services were
performed.  Additionally, the undersigned will include a copy of the election
with his or her income tax return for the taxable year in which property is
transferred.  The undersigned understands that this election will also be
effective as an election under applicable state law.
 

 
13

--------------------------------------------------------------------------------

 

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of the Internal Revenue Service.
 


 


 
DATED: __________________,
2013                                                                      By:
___________________________________                                                           
 
           Name:  Thomas Tolworthy
 




 


 

 
14

--------------------------------------------------------------------------------

 

EXHIBIT C
 


 
CONSENT OF SPOUSE
 
 
I, _____________________, spouse of Thomas Tolworthy, have read and approved the
foregoing Agreement.  In consideration of the right of my spouse to purchase
shares of Twinlab Consolidation Corporation as set forth in the Agreement, I
hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under the Agreement insofar as I may have any rights under the
community property law or similar laws relating to marital property in effect in
the state of our residence as of the date of the signing of the foregoing
Agreement.
 




Dated:  ____________,
2013                                                                By:                                                                

 
 
15
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
